Name: COMMISSION REGULATION (EC) No 1447/95 of 26 June 1995 repealing Regulation (EEC) No 3944/87 and Regulation (EEC) No 209/88 in the pigmeat sector
 Type: Regulation
 Subject Matter: agricultural policy;  tariff policy;  prices;  EU finance;  animal product;  international trade
 Date Published: nan

 No L 143/46 flNl Official Journal of the European Communities 27. 6. 95 COMMISSION REGULATION (EC) No 1447/95 of 26 June 1995 repealing Regulation (EEC) No 3944/87 and Regulation (EEC) No 209/88 in the pigmeat sector Uruguay Round, brought to an end, with effect from 1 July 1995, the system of levy and additional amounts in the pigmeat sector ; whereas it is appropriate therefore to repeal Regulations (EEC) No 3944/87 and (EEC) No 209/88 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (! ), as 1st amended by Commission Regulation (EC) No 3290/94 (2), and in particular Articles 10 (4) and 13 (5) thereof, Whereas Commission Regulation (EEC) No 3944/87 of 21 December 1987 fixing coefficients for calculating levies pigmeat products (3), as amended by Regulation (EEC) No 2242/91 (4), fixed the coefficients to be used for calculating the import levy on pigmeat products ; Whereas Commission Regulation (EEC) No 209/88 of 26 January 1988 relative to the fixing of additional amounts for imports of pigmeat products from third countires (*), as last amended by Regulation (EEC) No 3821 /92 (6), laid down the detailed rules for the system of additional amounts applicable to imports whose free-at-frontier offer price is below the sluice-gate price ; Whereas the agreement on agriculture reached in the framework of the multilateral trade negotiations of the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3944/87 is hereby repealed. Article 2 Regulation (EEC) No 209/88 is hereby repealed. Article 3 This Regulation shall enter into force on 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 373, 31 . 12. 1987, p. 25 . (*) OJ No L 204, 27. 7. 1991 , p. 21 . M OJ No L 21 , 27. 1 . 1988 , p. 5. (*) OJ No L 387, 31 . 12. 1992, p. 24.